Citation Nr: 1221283	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver and recovery of an overpayment of $20,979.00, to include whether the debt was validly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel








INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970, to include service in the Republic of Vietnam from March 26, 1969, to April 16, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination of the St. Petersburg, Florida, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a central office Board hearing; however, in a September 2008 statement, his representative clarified that, in fact, he sought the opportunity to testify at his local RO.  The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the claim, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


